UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date earliest event reported):February 27, 2015 (Exact name of issuer as specified in its charter) SLM PRIVATE CREDIT STUDENT LOAN TRUST 2003-A DELAWARE 333-98169-03 04-3480392 (State or other jurisdiction of formation) (Commission File Numbers) (I.R.S. employer Identification No.) c/o The Bank of New York Mellon Trust Company, National Association 2 N. LaSalle Street, Suite 1020 Chicago, Illinois 60602 (Address of registrant’s principal executive offices) Registrant’s telephone number including area code:(703)984-6578 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below); o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communication pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communication pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events For the auction for the SLM Private Credit Student Loan Trust 2003-A Class A-3 Notes occurring on March 4, 2015, Navient Solutions, Inc., as administrator of, and on behalf of, the SLM Private Credit Student Loan ABS Repackaging Trust 2013-R1 (the “R-1 Trust”), which R-1 Trust is the existing holder of $51,700,000 aggregate principal amount of such Class A-3 Notes, intends to submit a bid order on behalf of the R-1 Trust at a rate equal to one-month LIBOR + 1.50% per annum for the entire aggregate principal amount of such Class A-3 Notes that the R-1 Trust currently holds.For more information review the Event Notice attached hereto as Exhibit 99.1. ITEM 9.01 Financial Statements and Exhibits (a) Not applicable (b) Not applicable (c) Not applicable (d) Exhibits 99.1 Event Notice SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Trust has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NAVIENT SOLUTIONS, INC., as Administrator for SLM PRIVATE CREDIT STUDENT LOAN TRUST 2003-A Dated:February 27, 2015 By:/s/Mark Rein Name:Mark Rein Title:Vice President SLM PRIVATE CREDIT STUDENT LOAN TRUST 2003-A Form 8-K CURRENT REPORT INDEX TO EXHIBITS Exhibit Number Description Event Notice
